Fourth Court of Appeals
                               San Antonio, Texas
                                   November 29, 2021

                                   No. 04-21-00208-CV

                Richard PAMPLIN and Networth Cashflow Systems, LLC,
                                   Appellants

                                            v.

           Kelly STEPHENSON, Trustee of The Coffee Time, Inc. 40 I K (PSP),
                                    Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CI05138
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER

    The Appellants’ second motion for extension of time to file their brief is hereby
GRANTED. Appellants’ brief is due on or before December 13, 2021.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court